DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the preamble of claim 1, it is suggested after “for appliances,” that –said door-lock device—be inserted, for clarity. 
In claim 1, it is unclear and not fully understood in the context of the claim language what constitutes a “closing procedure”. Exactly what element(s) are intended to be closed and exactly how and in what way does that closing occur?
In claim 1, in “a strike having a fixed height”, it is unclear what the strike is fixed to and how and in what way the height is measured relative to other aspects of the invention. 
Claim 10, it is unclear exactly what is meant by and what constitutes “a closing phase” in the context of the claim language, and how and in what way it relates to the closing procedure of claim 1, if at all.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burmeseh, US Patent Application Publication 2010/0102572A1. As in claim 1, a door-lock device for appliances, in particular for dishwashers, comprising a support, 62 a lock wheel (figures 5 and 6) rotationally carried by said support around an axis of rotation, in which the lock wheel comprises a hub (including 68) and a plurality of locking arms 67 radially protruding from said hub, wherein said hub comprises a plurality of retention surfaces 65, and at least one retention element 66 elastically pressed into contact with said hub to hold the lock wheel in a plurality of locking positions; a strike (47, 40), as best understood, of fixed height that engages the lock wheel, as best understood, during a closing procedure as claimed.  As in claim 2, said support comprises two support arms (see figure 5) carrying a first pivot defining said axis of rotation.  As in claim 3, two retention elements which act upon respective hub sections which protrude laterally from parts that are opposite to said locking arms.  As in claim 4, said retention elements are housed within their respective seats of said support and are movable in a direction that is orthogonal with respect to said axis of rotation.  As in claim 5, said retention elements are elastically pushed towards said retention surfaces of the hub by means of respective helical springs 64, under compression.  As in claim 6, at least broadly, a door detection indicator 40 carried by the support and movable in a direction that is orthogonal with respect to said axis of rotation.  As in claim 7, broadly, and as best understood, said door detection indicator has a eyelet engaged by a second pivot carried by the support and which defines two end positions of the door detection indicator with respect to the support (see element 47 in figures 3 and 4).  As in claim 9, the door detection indicator cooperates with a spring 44 arranged to push the door detection indicator towards a strike of the door.  As in claim 10, as best understood, the lock wheel and the strike engage each other at:
(a)   a first position that is spaced a first distance from the axis of rotation during a closing phase of a door;
(b)   a second position that is spaced a second distance from the axis of rotation during an opening phase of the door;
the first distance is greater than the second distance and less force is
required during the closing phase to close the door than during the opening phase
to open the door.

Allowable Subject Matter
Claim 8 is allowed.

Response to Arguments
Applicant's arguments filed 7/1/22 have been fully considered but they are not persuasive. 
Applicant argues that the applied art does not provide a fixed height strike as claimed.  However, it is the position of the examiner, considering the 112 rejection above with respect to the fixed strike, that this limitation has not been sufficiently defined to prevent the device of the applied art from at least broadly reading on it, at least by virtual of the fact that the top portion 47 of 40 is fixed relative to the rest of 40. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/Primary Examiner, Art Unit 3675